17-10184-scc           Doc 1117        Filed 03/13/19 Entered 03/13/19 14:01:20                   Main Document
                                                    Pg 1 of 16


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 In re:                                                 :        Chapter 11
                                                        :
 TOISA LIMITED, et al.                                  :        Case No. 17-10184 (SCC)
                                                        :
                                      1
                            Debtors.                    :        (Joint Administration)
 -------------------------------------------------------x

           CERTIFICATION OF P. JOSEPH MORROW IV WITH RESPECT TO THE
          TABULATION OF VOTES ON THE SECOND AMENDED JOINT PLAN OF
          LIQUIDATION FOR TOISA LIMITED AND CERTAIN OF ITS AFFILIATES
               PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

            I, P. Joseph Morrow IV, depose and say under the penalty of perjury:

            1.       I am a Vice President of Corporation Restructuring Services employed by

 Kurtzman Carson Consultants LLC (“KCC”), whose main business address is 2335 Alaska

 Avenue, El Segundo, California 90245. I am over the age of 18 and am not individually a party

 to these proceedings.           KCC was retained by the above-captioned debtors and debtors-in-

 possession (the “Debtors”) as voting and claims agent (the “Voting and Claims Agent”) in the

 above-captioned chapter 11 cases (collectively, the “Chapter 11 Cases”) and was appointed by

 the United States Bankruptcy Court for the Southern District of New York (the “Court”) to,

 among other things, assist the Debtors with the solicitation and vote tabulation process in these

 Chapter 11 Cases. I am authorized to submit this certification (the “Certification”) on behalf of

 KCC, and except as otherwise noted, I could and would testify to the following based upon my

 personal knowledge.

 1
  The Debtors are as follows: Trade Prosperity, Inc.; Toisa Limited; United Courage, Inc.; Trade Vision, Inc.; United
     Journey, Inc.; United Kalavryta, Inc.; Trade Sky, Inc.; Trade Industrial Development Corporation; United Honor,
     Inc.; Trade Will, Inc.; United Leadership Inc.; United Seas, Inc.; United Dynamic, Inc.; United Emblem, Inc.;
     United Ideal Inc.; Trade Unity, Inc.; Trade Quest, Inc.; Trade Spirit, Inc.; Trade Resource, Inc.; United
     Ambassador, Inc.; Edgewater Offshore Shipping, Ltd.; United Banner, Inc.; Toisa Horizon, Inc.; Trade and
     Transport Inc.
17-10184-scc     Doc 1117     Filed 03/13/19 Entered 03/13/19 14:01:20          Main Document
                                           Pg 2 of 16


        2.     The Court authorized the retention of KCC as the Voting and Claims Agent for

 the Debtors pursuant to the Order Authorizing and Approving the Retention of Kurtzman Carson

 Consultants LLC as Claims and Noticing Agent to the Debtors [Docket No. 16] and the Order

 Pursuant to 28 U.S.C. §§ 327(a) and Fed. R. Bankr. P. 2014 Authorizing the Employment and

 Retention of Kurtzman Carson Consultants LLC, as Administrative Agent for the Debtors, Nunc

 Pro Tunc to the Petition Date [Docket No. 84].

        3.     On January 24, 2019 the Court entered the Order Approving (I) the Disclosure

 Statement for the Second Amended Joint Plan of Liquidation for Toisa Limited and Certain of Its

 Affiliates; (II) the Form and Manner of the Disclosure Statement Hearing Notice; (III) Certain

 Key Dates Relating to Confirmation of the Plan; (IV) Procedures for Solicitation; (V) Forms of

 Ballots and Notices; (VI) Procedures for Tabulation of Votes; and (VII) Procedures for Notice of

 the Confirmation Hearing and Objections to Confirmation of the Plan [Docket No. 1027] (the

 “Disclosure Statement Approval Order”) pursuant to which the Court, among other things, (a)

 authorized the Debtors to solicit acceptances for the votes to accept or reject the Solicitation

 Version of the Second Amended Joint Plan of Liquidation for Toisa Limited and Certain of Its

 Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1028] (as amended,

 modified, or supplemented, the “Plan”), (b) approved procedures for soliciting, receiving and

 tabulating votes on the Plan (the “Solicitation and Tabulation Procedures”); and (c) approved

 the Disclosure Statement for the Solicitation Version of the Second Amended Joint Plan of

 Liquidation for Toisa Limited and Certain of Its Affiliates Pursuant to Chapter 11 of the

 Bankruptcy Code [Docket No. 1029] (the “Disclosure Statement”).




                                               -2-
17-10184-scc           Doc 1117        Filed 03/13/19 Entered 03/13/19 14:01:20                    Main Document
                                                    Pg 3 of 16


             4.      Pursuant to the Disclosure Statement Approval Order, KCC worked with the

 Debtors and their counsel to solicit votes to accept or reject the Plan and to tabulate the ballots of

 creditors voting to accept or reject the Plan.

             5.      KCC has considerable experience in soliciting and tabulating votes to accept or

 reject proposed plans of reorganization, and I am duly authorized to make and submit this

 Certification on behalf of KCC regarding the tabulation of votes on the Plan.                             Except as

 otherwise indicated, all matters set forth herein are based upon my personal knowledge.


        A.        Service and Transmittal of Solicitation Packages and Related Information


             6.      Pursuant to the Disclosure Statement Approval Order and in accordance with the

 Solicitation and Tabulation Procedures, on January 31, 2019, KCC caused to be served the

 Solicitation Packages2, notices and other solicitation materials in accordance with the Disclosure

 Statement Approval Order. An affidavit of service evidencing the service of the foregoing was

 filed with the Court on February 6, 2019 [Docket No. 1050]. On February 12, 2019, KCC

 caused to be served Supplemental Solicitation Packages in accordance with the Disclosure

 Statement Approval Order to parties entitled to vote to accept or reject the Plan. An affidavit of

 service evidencing the service of the foregoing was filed with the Court on February 13, 2019

 [Docket No. 1060]. On February 22, 2019, KCC caused to be served Supplemental Solicitation

 Packages in accordance with the Disclosure Statement Approval Order to parties entitled to vote

 to accept or reject the Plan. An affidavit of service evidencing the service of the foregoing was

 filed with the Court on February 26, 2019 [Docket No. 1082].




 2
     Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Disclosure
     Statement Approval Order or the Plan, as applicable.



                                                           -3-
17-10184-scc           Doc 1117        Filed 03/13/19 Entered 03/13/19 14:01:20                     Main Document
                                                    Pg 4 of 16


             7.      On February 8, 2019, the publication version of the Confirmation Hearing Notice

 appeared in (i) Wall Street Journal, National Edition; and in (ii) TradeWinds. Certifications of

 publication evidencing the publishing of the foregoing were filed with the Court on February 19,

 2019 [Docket No. 1065].

             8.      In addition, copies of the Plan, Disclosure Statement, and Disclosure Statement

 Approval Order have been available, free of charge, at http://www.kccllc.net/Toisa (the “KCC

 Website”).


        B.        The Tabulation Process


             9.       The Disclosure Statement Approval Order established January 17, 2019 as the

 Voting Record Date for determining which creditors and holders of interests were entitled to

 receive the Solicitation Packages and, where applicable, vote on the Plan. Pursuant to the

 Disclosure Statement Approval Order, holders of Claims and Interests in each of the following

 Classes were entitled to vote to accept or reject the Plan (collectively, the “Voting Classes”). No

 other Classes were entitled to vote to accept or reject the Plan.3




 3
     Class 1 (Other Priority Claims), Class 8 (Existing Danish Ship Tanker Secured Claims), Class 9 (Existing ING
     Bulker Secured Claims), Class 10 (Existing Danish Ship Bulker Secured Claims), Class 11 (Intercompany Secured
     Lenders’ SPV Deficiency Claims), Class 12 (Existing DVB Guarantee Claim), Class 27 (Secured Lenders’ Toisa
     GUCs), Class 28 (T&T General Unsecured Claims), Class 31 (Intercompany Claims), Class 32 (Interests in Toisa),
     and Class 33 (Intercompany Interests in Other Debtors) were not entitled to vote to accept or reject the Plan, but,
     except in the case of Class 1, Class 8, Class 9, and Class 10, were mailed a Notice of Non-Voting Rejecting Status
     that allowed them to opt out of the Releases in Section 10.4(b) of the Plan.



                                                            -4-
17-10184-scc          Doc 1117       Filed 03/13/19 Entered 03/13/19 14:01:20                  Main Document
                                                  Pg 5 of 16




                    Class                                          Description
                   Class 2            Existing Citi Tanker Secured Claims
                   Class 3            Existing Commerzbank I Secured Claims
                   Class 4            Existing Commerzbank II Secured Claims
                   Class 5            Existing Credit Agricole Tanker Secured Claims
                   Class 6            Existing NBG Secured Claims
                   Class 7            Existing DNB Tanker Secured Claims
                   Class 13           Existing Danish Ship Offshore Guarantee Secured Claims
                   Class 14           Existing Citizens I Secured Claims
                   Class 15           Existing Citi Offshore Secured Claims
                   Class 16           Existing Citizens II Secured Claims
                   Class 17           Existing Commonwealth Bank of Australia Secured Claims
                   Class 18           Existing DNB Offshore Secured Claims
                   Class 19           Existing ING Offshore Secured Claims
                   Class 20           Existing Wells Fargo Secured Claims
                   Class 21           Existing BNP Secured Claims
                   Class 22           Existing Credit Agricole Offshore Secured Claims
                   Class 23           Existing Danish Ship Offshore Secured Claims
                   Class 24           Existing DVB Secured Claims
                   Class 25           Newbuild Tanker Credit Facility Secured Claims
                   Class 26           G550 Airplane Credit Facility Claims
                   Class 29           General Unsecured Claims
                   Class 30           Personal Injury Claims


            10.      Pursuant to the Disclosure Statement Approval Order, KCC relied on the Debtors’

 Schedules of Assets and Liabilities and the Claims information reflected in KCC’s CaseView4

 (“CaseView”) system to identify and solicit holders of Claims and Interests in the Voting

 Classes.         KCC also relied on lists of (i) underlying holders provided by counsel to the

 administrative agent under the Commerzbank I Credit Facility to identify and solicit holders of

 4
     CaseView is KCC’s claims management database, which stores the records and images associated with all
     scheduled and filed claims.



                                                         -5-
17-10184-scc          Doc 1117        Filed 03/13/19 Entered 03/13/19 14:01:20                   Main Document
                                                   Pg 6 of 16


 Class 3 Existing Commerzbank I Secured Claims, (ii) underlying holders provided by counsel to

 the administrative agent under the DNB Tanker Credit Facility to identify and solicit holders of

 Class 7 Existing DNB Tanker Secured Claims, (iii) underlying holders provided by counsel to

 the administrative agent under the Citi Offshore Credit Facility to identify and solicit holders of

 Class 15 Existing Citi Offshore Secured Claims, (iv) underlying holders provided by counsel to

 the administrative agent under the DNB Offshore Credit Facility to identify and solicit holders of

 Class 18 Existing DNB Offshore Secured Claims, (v) underlying holders provided by counsel to

 the administrative agent under the BNP Credit Facility to identify and solicit holders of Class 21

 Existing BNP Secured Claims, and (vi) underlying holders provided by counsel to the

 administrative agent under the Citi Newbuilding Tanker Credit Facility to identify and solicit

 holders of Class 25 Newbuild Tanker Credit Facility Secured Claims.

            11.      Using the information outlined above, and with specific guidance from the

 Debtors’ counsel and financial advisors, KCC created a voting database reflecting the names and

 addresses of holders of Claims and Interests, the classification of Claims and Interests, and

 voting amounts in the Voting Classes. Specifically, using its CaseView system and voting

 database, KCC generated Ballots for holders of Claims entitled to vote to accept or reject the

 Plan.

            12.      The Disclosure Statement Approval Order established March 4, 2019 at 4:00 p.m.

 (prevailing Eastern Time) as the deadline by which Ballots for accepting or rejecting the Plan

 had to be actually received by KCC in order to be counted (the “Voting Deadline”).5

            13.      Pursuant to the Disclosure Statement Approval Order, KCC received and

 tabulated the Ballots submitted by holders of Claims and Interests in the Voting Classes as

 5
     Pursuant to the Solicitation and Tabulation Procedures, the Voting Deadline was extended by the Debtors to March
     7, 2019 for holders of Secured Claims entitled to vote.



                                                          -6-
17-10184-scc   Doc 1117   Filed 03/13/19 Entered 03/13/19 14:01:20   Main Document
                                       Pg 7 of 16




               13, 2019
17-10184-scc   Doc 1117   Filed 03/13/19 Entered 03/13/19 14:01:20   Main Document
                                       Pg 8 of 16




                             Exhibit A
                                      17-10184-scc            Doc 1117     Filed 03/13/19ExhibitEntered
                                                                                                    A         03/13/19 14:01:20        Main Document
                                                                                             Pg 9 of
                                                                               Consolidated Summary     16 Classes
                                                                                                    of Voting


                                                    Total Members Members Members Members % Members % Members                                                            % Amount % Amount
Class                Class Description                 in Class   Accepted Rejected Abstained Accepted Rejected   Amount Accepted   Amount Rejected   Amount Abstained   Accepted Rejected
   2    Existing Citi Tanker Secured Claims              2          2        0       0       100%         0%       $93,195,813.94        $0.00              $0.00         100%      0%
   3    Existing Commerzbank I Secured Claims            6          6        0       0       100%         0%      $154,820,960.16        $0.00              $0.00         100%      0%
   4    Existing Commerzbank II Secured Claims           1          1        0       0       100%         0%       $25,336,628.88        $0.00              $0.00         100%      0%
        Existing Credit Agricole Tanker Secured
   5    Claims                                           1          1        0       0       100%         0%       $25,903,408.45        $0.00              $0.00         100%      0%
   6    Existing NBG Secured Claims                      1          1        0       0       100%         0%       $28,712,671.23        $0.00              $0.00         100%      0%
   7    Existing DNB Tanker Secured Claims              12          8        0       1       100%         0%      $161,027,326.82        $0.00         $26,962,718.88     100%      0%
        Existing Danish Ship Offshore Guarantee
  13    Secured Claims                                   1          1        0       0       100%         0%       $63,519,266.73        $0.00              $0.00         100%      0%
  14    Existing Citizens I Secured Claims               1          0        0       0        N/A         N/A          $0.00             $0.00              $0.00          N/A      N/A
  15    Existing Citi Offshore Secured Claims            3          2        0       0       100%         0%       $30,335,870.00        $0.00              $0.00         100%      0%
  16    Existing Citizens II Secured Claims              1          0        0       0        N/A         N/A          $0.00             $0.00              $0.00          N/A      N/A
        Existing Commonwealth Bank of Australia
  17    Secured Claims                                   1          1        0       0       100%         0%       $22,439,842.89        $0.00              $0.00         100%      0%
  18    Existing DNB Offshore Secured Claims             3          2        0       0       100%         0%       $58,880,675.04        $0.00              $0.00         100%      0%
  19    Existing ING Offshore Secured Claims             1          1        0       0       100%         0%       $42,576,803.99        $0.00              $0.00         100%      0%
  20    Existing Wells Fargo Secured Claims              1          0        0       0        N/A         N/A          $0.00             $0.00              $0.00          N/A      N/A
  21    Existing BNP Secured Claims                      3          2        0       0       100%         0%       $35,401,078.00        $0.00              $0.00         100%      0%
        Existing Credit Agricole Offshore Secured
  22    Claims                                           1          1        0       0       100%         0%       $45,637,372.36        $0.00              $0.00         100%      0%
        Existing Danish Ship Offshore Secured
  23    Claims                                           1          1        0       0       100%         0%       $63,519,266.73        $0.00              $0.00         100%      0%
  24    Existing DVB Secured Claims                      1          1        0       0       100%         0%       $73,786,622.67        $0.00              $0.00         100%      0%
        Newbuild Tanker Credit Facility Secured
  25    Claims                                           2          1        0       0       100%         0%       $7,903,088.24         $0.00              $0.00         100%      0%
  26    G550 Airplane Credit Facility Claims             1          0        0       0        N/A         N/A          $0.00             $0.00              $0.00          N/A      N/A
  29    General Unsecured Claims                         26         0        1       2        0%          100%         $0.00         $7,334,451.87       $110,679.46       0%      100%
  30    Personal Injury Claims                           24         0        0       0        N/A         N/A          $0.00             $0.00              $0.00          N/A      N/A




In re Toisa Limited, et al.
Case No. 17-10184 (SCC)                                                                     Page 1 of 1
                                     17-10184-scc                    Doc 1117        Filed 03/13/19Exhibit Entered
                                                                                                              A          03/13/19 14:01:20         Main Document
                                                                                                     Pg 10
                                                                                            Debtor Summary     of 16
                                                                                                           of Voting Classes


                                                                          Total Members in Members Members Members % Members % Members        Amount          Amount         Amount       % Amount % Amount
             Class                        Class Description                Class by Debtor Accepted Rejected Abstained Accepted Rejected     Accepted         Rejected      Abstained     Accepted Rejected
 Edgewater Offshore
 Shipping, Ltd.
              29              General Unsecured Claims                          1            0       0             0   N/A       N/A           $0.00           $0.00           $0.00        N/A      N/A
 Toisa Horizon, Inc.
             29               General Unsecured Claims                          2            0       0             0   N/A       N/A           $0.00           $0.00           $0.00        N/A      N/A
 Toisa Limited
               14             Existing Citizens I Secured Claims                1            0       0             0   N/A       N/A           $0.00           $0.00           $0.00        N/A      N/A
               15             Existing Citi Offshore Secured Claims             3            2       0             0   100%       0%       $30,335,870.00      $0.00           $0.00       100%      0%
               16             Existing Citizens II Secured Claims               1            0       0             0   N/A       N/A           $0.00           $0.00           $0.00        N/A      N/A
                              Existing Commonwealth Bank of Australia
               17             Secured Claims                                    1            1       0             0   100%       0%       $22,439,842.89      $0.00           $0.00       100%      0%
               18             Existing DNB Offshore Secured Claims              3            2       0             0   100%       0%       $58,880,675.04      $0.00           $0.00       100%      0%
               19             Existing ING Offshore Secured Claims              1            1       0             0   100%       0%       $42,576,803.99      $0.00           $0.00       100%      0%
               20             Existing Wells Fargo Secured Claims               1            0       0             0   N/A       N/A           $0.00           $0.00           $0.00        N/A      N/A
               21             Existing BNP Secured Claims                       3            2       0             0   100%       0%       $35,401,078.00      $0.00           $0.00       100%      0%
                              Existing Credit Agricole Offshore Secured
               22             Claims                                            1            1       0             0   100%       0%       $45,637,372.36      $0.00           $0.00       100%      0%
                              Existing Danish Ship Offshore Secured
               23             Claims                                            1            1       0             0   100%       0%       $63,519,266.73      $0.00           $0.00       100%      0%
               24             Existing DVB Secured Claims                       1            1       0             0   100%       0%       $73,786,622.67      $0.00           $0.00       100%      0%
                              Newbuild Tanker Credit Facility Secured
               25             Claims                                            2            1       0             0   100%       0%       $7,903,088.24       $0.00           $0.00       100%      0%
               26             G550 Airplane Credit Facility Claims              1            0       0             0   N/A       N/A           $0.00           $0.00           $0.00        N/A      N/A
               29             General Unsecured Claims                          16           0       1             1   0%        100%          $0.00        $7,334,451.87   $110,678.46     0%      100%
               30             Personal Injury Claims                            2            0       0             0   N/A       N/A           $0.00           $0.00           $0.00        N/A      N/A
 Trade and Transport Inc.
             30               Personal Injury Claims                            1            0       0             0   N/A       N/A           $0.00           $0.00           $0.00        N/A      N/A
 Trade Industrial
 Development Corporation
                              Existing Credit Agricole Tanker Secured
               5              Claims                                            1            1       0             0   100%       0%       $25,903,408.45      $0.00           $0.00       100%      0%
               29             General Unsecured Claims                          1            0       0             0   N/A       N/A           $0.00           $0.00           $0.00        N/A      N/A
               30             Personal Injury Claims                            1            0       0             0   N/A       N/A           $0.00           $0.00           $0.00        N/A      N/A
 Trade Prosperity, Inc.
            30                Personal Injury Claims                            1            0       0             0   N/A       N/A           $0.00           $0.00           $0.00        N/A      N/A
 Trade Quest, Inc.
             30               Personal Injury Claims                            1            0       0             0   N/A       N/A           $0.00           $0.00           $0.00        N/A      N/A
 Trade Resource, Inc.
               29             General Unsecured Claims                          1            0       0             0   N/A       N/A           $0.00           $0.00           $0.00        N/A      N/A
               30             Personal Injury Claims                            1            0       0             0   N/A       N/A           $0.00           $0.00           $0.00        N/A      N/A
 Trade Sky, Inc.
               6              Existing NBG Secured Claims                       1            1       0             0   100%       0%       $28,712,671.23      $0.00           $0.00       100%      0%
               29             General Unsecured Claims                          1            0       0             0   N/A       N/A           $0.00           $0.00           $0.00        N/A      N/A
               30             Personal Injury Claims                            1            0       0             0   N/A       N/A           $0.00           $0.00           $0.00        N/A      N/A
 Trade Spirit, Inc.
               30             Personal Injury Claims                            1            0       0             0   N/A       N/A           $0.00           $0.00           $0.00        N/A      N/A




In re Toisa Limited, et al.
Case No. 17-10184 (SCC)                                                                              Page 1 of 2
                                     17-10184-scc                   Doc 1117       Filed 03/13/19Exhibit Entered
                                                                                                            A          03/13/19 14:01:20         Main Document
                                                                                                   Pg 11
                                                                                          Debtor Summary     of 16
                                                                                                         of Voting Classes


                                                                        Total Members in Members Members Members % Members % Members        Amount        Amount        Amount        % Amount % Amount
             Class                        Class Description              Class by Debtor Accepted Rejected Abstained Accepted Rejected     Accepted       Rejected     Abstained      Accepted Rejected
 Trade Unity, Inc.
              30              Personal Injury Claims                           1           0       0             0   N/A       N/A           $0.00         $0.00         $0.00          N/A      N/A
 Trade Vision, Inc.
             30               Personal Injury Claims                           1           0       0             0   N/A       N/A           $0.00         $0.00         $0.00          N/A      N/A
 Trade Will, Inc.
               30             Personal Injury Claims                           1           0       0             0   N/A       N/A           $0.00         $0.00         $0.00          N/A      N/A
 United Ambassador, Inc.
               3              Existing Commerzbank I Secured Claims            2           2       0             0   100%       0%       $51,606,986.72    $0.00         $0.00         100%      0%
               29             General Unsecured Claims                         1           0       0             0   N/A       N/A           $0.00         $0.00         $0.00          N/A      N/A
               30             Personal Injury Claims                           2           0       0             0   N/A       N/A           $0.00         $0.00         $0.00          N/A      N/A
 United Banner, Inc.
               3              Existing Commerzbank I Secured Claims            2           2       0             0   100%       0%       $51,606,986.72    $0.00         $0.00         100%      0%
               29             General Unsecured Claims                         2           0       0             0   N/A       N/A           $0.00         $0.00         $0.00          N/A      N/A
               30             Personal Injury Claims                           1           0       0             0   N/A       N/A           $0.00         $0.00         $0.00          N/A      N/A
 United Courage, Inc.
                3             Existing Commerzbank I Secured Claims            2           2       0             0   100%       0%       $51,606,986.72    $0.00         $0.00         100%      0%
               30             Personal Injury Claims                           1           0       0             0   N/A       N/A           $0.00         $0.00         $0.00          N/A      N/A
 United Dynamic, Inc.
                7             Existing DNB Tanker Secured Claims               4           3       0             0   100%       0%       $61,941,023.12    $0.00         $0.00         100%      0%
               30             Personal Injury Claims                           1           0       0             0   N/A       N/A           $0.00         $0.00         $0.00          N/A      N/A
 United Emblem, Inc.
                7             Existing DNB Tanker Secured Claims               4           3       0             0   100%       0%       $63,040,211.16    $0.00         $0.00         100%      0%
               30             Personal Injury Claims                           1           0       0             0   N/A       N/A           $0.00         $0.00         $0.00          N/A      N/A
 United Honor, Inc.
                4             Existing Commerzbank II Secured Claims           1           1       0             0   100%       0%       $25,336,628.88    $0.00         $0.00         100%      0%
               30             Personal Injury Claims                           1           0       0             0   N/A       N/A           $0.00         $0.00         $0.00          N/A      N/A
 United Ideal, Inc.
                7             Existing DNB Tanker Secured Claims               4           2       0             1   100%       0%       $36,046,092.54    $0.00     $26,962,718.88    100%      0%
               30             Personal Injury Claims                           1           0       0             0   N/A       N/A           $0.00         $0.00         $0.00          N/A      N/A
 United Journey, Inc.
                2             Existing Citi Tanker Secured Claims              1           1       0             0   100%       0%       $46,597,906.97    $0.00         $0.00         100%      0%
               30             Personal Injury Claims                           1           0       0             0   N/A       N/A           $0.00         $0.00         $0.00          N/A      N/A
 United Kalavryta, Inc.
               29             General Unsecured Claims                         1           0       0             1   N/A       N/A           $0.00         $0.00         $1.00          N/A      N/A
               30             Personal Injury Claims                           1           0       0             0   N/A       N/A           $0.00         $0.00         $0.00          N/A      N/A
 United Leadership Inc.
                              Existing Danish Ship Offshore Guarantee
               13             Secured Claims                                   1           1       0             0   100%       0%       $63,519,266.73    $0.00         $0.00         100%      0%
               30             Personal Injury Claims                           1           0       0             0   N/A       N/A           $0.00         $0.00         $0.00          N/A      N/A
 United Seas Inc.
               2              Existing Citi Tanker Secured Claims              1           1       0             0   100%       0%       $46,597,906.97    $0.00         $0.00         100%      0%
               30             Personal Injury Claims                           1           0       0             0   N/A       N/A           $0.00         $0.00         $0.00          N/A      N/A




In re Toisa Limited, et al.
Case No. 17-10184 (SCC)                                                                            Page 2 of 2
17-10184-scc   Doc 1117   Filed 03/13/19 Entered 03/13/19 14:01:20   Main Document
                                       Pg 12 of 16




                             Exhibit B
                                   17-10184-scc           Doc 1117             Filed 03/13/19 Entered 03/13/19 14:01:20                     Main Document
                                                                                             Exhibit B
                                                                                            Pg  13 of 16
                                                                                             Tabulated Ballots

 Ballot                                                                                                                                       Release
  No.     Date Filed     Class                 Class Description                               Name               Voting Amount    Vote       Opt-Out                   Debtor Name
   26     03/08/2019          2    Existing Citi Tanker Secured Claims           Citibank, N.A., London Branch    $46,597,906.97   Accept      N/A      United Journey, Inc.
   27     03/08/2019          2    Existing Citi Tanker Secured Claims           Citibank, N.A., London Branch    $46,597,906.97   Accept      N/A      United Seas Inc.
   17     03/08/2019          3    Existing Commerzbank I Secured Claims         Commerzbank AG                   $34,404,658.50   Accept      N/A      United Ambassador, Inc.
   25     03/08/2019          3    Existing Commerzbank I Secured Claims         Commerzbank AG                   $34,404,658.50   Accept      N/A      United Banner, Inc.
   20     03/08/2019          3    Existing Commerzbank I Secured Claims         Commerzbank AG                   $34,404,658.50   Accept      N/A      United Courage, Inc.
   23     03/08/2019          3    Existing Commerzbank I Secured Claims         UniCredit Bank AG                $17,202,328.22   Accept      N/A      United Ambassador, Inc.
   15     03/08/2019          3    Existing Commerzbank I Secured Claims         UniCredit Bank AG                $17,202,328.22   Accept      N/A      United Banner, Inc.
   22     03/08/2019          3    Existing Commerzbank I Secured Claims         UniCredit Bank AG                $17,202,328.22   Accept      N/A      United Courage, Inc.
   13     03/08/2019          4    Existing Commerzbank II Secured Claims        Commerzbank AG                   $25,336,628.88   Accept      N/A      United Honor, Inc.
                                   Existing Credit Agricole Tanker Secured
   34     03/08/2019          5    Claims                                        Credit Agricole                  $25,903,408.45   Accept      N/A      Trade Industrial Development Corporation
   36     03/08/2019          6    Existing NBG Secured Claims                   National Bank of Greece S.A.     $28,712,671.23   Accept      N/A      Trade Sky, Inc.
   31     03/08/2019          7    Existing DNB Tanker Secured Claims            DNB (UK) Limited                 $29,697,648.20   Accept      N/A      United Dynamic, Inc.
   32     03/08/2019          7    Existing DNB Tanker Secured Claims            DNB (UK) Limited                 $29,697,648.20   Accept      N/A      United Emblem, Inc.
   33     03/08/2019          7    Existing DNB Tanker Secured Claims            DNB (UK) Limited                 $29,697,648.20   Accept      N/A      United Ideal, Inc.
   5      02/28/2019          7    Existing DNB Tanker Secured Claims            HSH Nordbank AG                  $5,280,656.04    Accept      N/A      United Dynamic, Inc.
   2      02/28/2019          7    Existing DNB Tanker Secured Claims            HSH Nordbank AG                  $6,379,844.08    Accept      N/A      United Emblem, Inc.
   3      02/28/2019          7    Existing DNB Tanker Secured Claims            HSH Nordbank AG                  $6,348,444.34    Accept      N/A      United Ideal, Inc.
   9      03/06/2019          7    Existing DNB Tanker Secured Claims            RBS                              $26,962,718.88   Accept      N/A      United Dynamic, Inc.
   10     03/06/2019          7    Existing DNB Tanker Secured Claims            RBS                              $26,962,718.88   Accept      N/A      United Emblem, Inc.
                                   Existing Danish Ship Offshore Guarantee
   11     03/08/2019          13   Secured Claims                                Danish Ship Finance              $63,519,266.73   Accept      N/A      United Leadership Inc.
   28     03/08/2019          15   Existing Citi Offshore Secured Claims         Citibank, N.A., London Branch    $15,167,935.00   Accept      N/A      Toisa Limited
   19     03/08/2019          15   Existing Citi Offshore Secured Claims         ING Bank N.V., London Branch     $15,167,935.00   Accept      N/A      Toisa Limited
                                   Existing Commonwealth Bank of Australia
   7      03/05/2019          17   Secured Claims                                Commonwealth Bank of Australia   $22,439,842.89   Accept      N/A      Toisa Limited
   30     03/08/2019          18   Existing DNB Offshore Secured Claims          DNB (UK) Limited                 $29,445,337.52   Accept      N/A      Toisa Limited
   24     03/08/2019          18   Existing DNB Offshore Secured Claims          UniCredit Bank AG                $29,435,337.52   Accept      N/A      Toisa Limited
   16     03/08/2019          19   Existing ING Offshore Secured Claims          ING Bank N.V., London Branch     $42,576,803.99   Accept      N/A      Toisa Limited
   18     03/08/2019          21   Existing BNP Secured Claims                   Commerzbank AG                   $17,700,539.00   Accept      N/A      Toisa Limited
   21     03/08/2019          21   Existing BNP Secured Claims                   UniCredit Bank AG                $17,700,539.00   Accept      N/A      Toisa Limited
                                   Existing Credit Agricole Offshore Secured
   35     03/08/2019          22   Claims                                        Credit Agricole                  $45,637,372.36   Accept      N/A      Toisa Limited
                                   Existing Danish Ship Offshore Secured
   12     03/08/2019          23   Claims                                        Danish Ship Finance              $63,519,266.73   Accept      N/A      Toisa Limited
   14     03/08/2019          24   Existing DVB Secured Claims                   DVB Bank America N.V.            $73,786,622.67   Accept      N/A      Toisa Limited
                                   Newbuild Tanker Credit Facility Secured
   29     03/08/2019          25   Claims                                        Citibank, N.A., London Branch    $7,903,088.24    Accept      N/A      Toisa Limited



In re Toisa Limited, et al.
Case No. 17-10184 (SCC)                                                                            Page 1 of 2
                                   17-10184-scc         Doc 1117   Filed 03/13/19 Entered 03/13/19 14:01:20                 Main Document
                                                                                 Exhibit B
                                                                                Pg  14 of 16
                                                                               Tabulated Ballots

 Ballot                                                                                                                       Release
  No.     Date Filed     Class                Class Description                   Name             Voting Amount   Vote       Opt-Out                   Debtor Name
                                                                     Banco Nacional de
                                                                     Desenvolvimento Economico e
   6      03/01/2019          29   General Unsecured Claims          Social - BNDES                $7,334,451.87   Reject      Yes      Toisa Limited




In re Toisa Limited, et al.
Case No. 17-10184 (SCC)                                                            Page 2 of 2
17-10184-scc   Doc 1117   Filed 03/13/19 Entered 03/13/19 14:01:20   Main Document
                                       Pg 15 of 16




                             Exhibit C
                              17-10184-scc       Doc 1117   Filed 03/13/19 Entered 03/13/19 14:01:20               Main Document
                                                                         Exhibit
                                                                         Pg 16 ofC 16
                                                                    Non-Tabulated Ballots


 Ballot                                                                                                           Unacceptable       Release
  No. Date Filed Class           Class Description                         Name                 Voting Amount        Reason          Opt-Out     Debtor Name
   8    03/06/2019 7   Existing DNB Tanker Secured Claims    RBS                                $26,962,718.88      Abstained          No    United Ideal, Inc.
   1     02/14/2019    29     General Unsecured Claims       Fearnley Offshore Supply Pte Ltd    $110,678.46        Abstained          No     Toisa Limited
                                                                                                                 Pending Objection
   4     02/28/2019    29     General Unsecured Claims       Hellenic Petroleum Group               $1.00            to Claim          N/A    United Kalavryta, Inc.




In re Toisa Limited, et al.
Case No. 17-10184 (SCC)                                                   Page 1 of 1
